Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                          Illinois Official Reports                         the accuracy and
                                                                            integrity of this
                                                                            document
                                  Appellate Court                           Date: 2020.05.27
                                                                            10:15:46 -05'00'



     De Jesus v. Policemen’s Annuity & Benefit Fund, 2019 IL App (1st) 190486



Appellate Court      STEVE DE JESUS, SABRINA DUDLEY JOHNSON, and MARIA
Caption              KOUZOUKAS, Individually and on Behalf of Other Similarly
                     Situated Chicago Police Officers and Retirees, Plaintiffs-Appellants,
                     v. THE POLICEMEN’S ANNUITY AND BENEFIT FUND OF THE
                     CITY OF CHICAGO, Defendant-Appellee.



District & No.       First District, Fourth Division
                     No. 1-19-0486



Filed                November 14, 2019
Rehearing denied     December 11, 2019



Decision Under       Appeal from the Circuit Court of Cook County, No. 18-CH-06195; the
Review               Hon. Raymond W. Mitchell, Judge, presiding.



Judgment             Affirmed.


Counsel on           Paul D. Geiger and Ronald C. Dahms, both of Northfield, for
Appeal               appellants.

                     Mary Patricia Burns, Vincent D. Pinelli, and Sarah A. Boeckman, of
                     Burke Burns & Pinelli, Ltd., David Kugler, of David R. Kugler &
                     Associates, and Justin Kugler, all of Chicago, for appellee.
     Panel                     JUSTICE BURKE delivered the judgment of the court, with opinion.
                               Justices Lampkin and Reyes concurred in the judgment and opinion.


                                                 OPINION

¶1          Plaintiffs Steve De Jesus, Sabrina Dudley Johnson, and Maria Kouzoukas brought a class
       action lawsuit against defendant Policemen’s Annuity and Benefit Fund of the City of
       Chicago, alleging that they and other similarly situated Chicago police officers had been
       receiving reduced disability benefits because defendant failed to properly calculate their
       salaries—the metric that determined the amount of their disability benefits—by not including
       an additional form of compensation known as duty availability allowance. On defendant’s
       motion, the circuit court dismissed plaintiffs’ complaint, finding that they had failed to timely
       initiate administrative review of their allegedly miscalculated disability benefits pursuant to
       the procedures set forth in the Administrative Review Law (735 ILCS 5/3-101 et seq. (West
       2018)).
¶2          On appeal, plaintiffs contend that, because their complaint’s claims were based on
       defendant’s systematic miscalculation of their disability benefits, they were not challenging
       administrative decisions and, thus, did not need to follow the procedures set forth in the
       Administrative Review Law. Because we agree with the circuit court that plaintiffs were
       required to follow the procedures set forth in the Administrative Review Law to review
       defendant’s alleged miscalculation of their disability benefits, we affirm the dismissal of
       plaintiffs’ complaint.

¶3                                           I. BACKGROUND
¶4          In 1963, the Illinois Pension Code created the Policemen’s Annuity and Benefit Fund of
       the City of Chicago to benefit Chicago police officers, their widows or widowers, and their
       children. 1963 Ill. Laws 213 (§ 5-101); see also 40 ILCS 5/5-101 (West 2018). The fund
       provides not only for retired police officers and their families, but also officers who become
       disabled. See 40 ILCS 5/5-101 et seq. (West 2018). For an officer who suffers a duty-related
       disability, he or she has the right to receive disability benefits “equal to 75% of his salary.” Id.
       § 5-154(a). The fund also provides disability benefits for officers who suffer an occupational
       disease disability and ordinary disability, also based on a percentage of their salary. Id.
       §§ 5-154.1, 5-155.
¶5          For Chicago police officers, salary is defined as the “annual salary of a policeman
       appropriated for members of his rank or grade in the city’s annual budget or appropriation
       bill.” Id. § 5-114(d). However, since January 1, 1998, their salary must also include “any duty
       availability allowance received by the policeman.” Id. § 5-114(f). The duty availability
       allowance is an additional form of remuneration to compensate officers for being available to
       perform their jobs. See Hooker v. Retirement Board of the Firemen’s Annuity & Benefit Fund,
       2013 IL 114811, ¶ 17 (in the context of compensation for Chicago firefighters); Collins v.
       Retirement Board of the Policemen’s Annuity & Benefit Fund, 334 Ill. App. 3d 909, 914 (2002)
       (in the context of compensation for Chicago police officers). As the statutory language
       indicates, the officer must have actually received the duty availability allowance while an
       active duty officer. See Hooker, 2013 IL 114811, ¶ 23 (rejecting an argument under a similar

                                                    -2-
     provision of the Pension Code related to Chicago firefighters that the firefighters’ pension
     board was required to include a duty availability allowance in the calculation of widows’
     benefits, even if the decedents never actually received the allowance as active duty
     firefighters). The fund has a board responsible for administering the provisions of the Pension
     Code related to the fund. 40 ILCS 5/5-178 (West 2018). Under those provisions, the
     Administrative Review Law “shall apply to and govern all proceedings for the judicial review
     of final administrative decisions of the retirement board.” Id. § 5-228(a).
¶6       Steve De Jesus is a disabled Chicago police officer and has received duty disability
     benefits continuously since September 1998. Sabrina Dudley Johnson is a disabled Chicago
     police officer and has received duty disability benefits continuously since October 1995. Maria
     Kouzoukas is a limited active duty Chicago police officer, who was previously disabled and
     received duty disability benefits between December 2005 and December 2014.
¶7       In May 2018, De Jesus, Johnson, and Kouzoukas, individually and on behalf of other
     similarly situated Chicago police officers, filed a three-count class action complaint against the
     Policemen’s Annuity and Benefit Fund of the City of Chicago. Plaintiffs raised causes of
     action under the pension protection clause of the Illinois Constitution (Ill. Const. 1970, art.
     XIII, § 5), common law breach of contract, and the equal protection clause of the Illinois
     Constitution (Ill. Const. 1970, art. I, § 2). 1 According to their complaint, several disabled
     Chicago police officers “recently” learned that their monthly disability benefits had been paid
     without the statutorily mandated duty availability allowance being included in the calculation
     of their salary, though some disabled officers had the allowance included. The complaint stated
     that, at present time, the duty availability allowance was a quarterly $900 payment ($3600
     annually).
¶8       The complaint asserted that, in December 2017, defendant was asked to explain the
     inconsistency. Defendant’s executive director responded the following month, stating the
     following:
              “ ‘The Fund’s staff, in determining whether to include duty availability allowance in a
              particular officers[’s] salary for purpose[s] of calculating his/her duty disability
              benefits, ascertains whether the officer actually received the duty availability
              allowance as part of his/her last payroll check from the Chicago Police Department. If
              [the officer] received it, the Fund includes it as part of the officer[’s] salary; if [the
              officer] did not receive it, the Fund does not include it as part of the officer[’s] salary.’ ”
              (Emphasis in original.)
     The complaint stated that defendant later explained that
              “[T]he way it has been systemically calculating disability benefits, all disabled officers
              whose last day on the Chicago Police Department’s (CPD) payroll was before the 15th
              day of a given month do/did not receive a monthly annuity that includes duty
              availability. Disabled officers whose last day on the Chicago Police Department

         1
          We note, however, that defendant is not a proper party to be sued, as it is “merely an aggregation of
     assets.” Quinones v. City of Evanston, 829 F. Supp. 237, 241 (N.D. Ill. 1993). To this point, no
     provision of the Pension Code permits defendant itself to be sued as an entity. See 40 ILCS 5/5-101
     et seq. (West 2018). Rather, defendant’s board was the proper party to be sued by plaintiffs. See id.
     §§ 5-178 to 5-195; see also People ex rel. Madigan v. Burge, 2014 IL 115635, ¶ 9 (where the Attorney
     General of Illinois named defendant’s board as a defendant).

                                                     -3-
                payroll was on or after the 15th day of a given month receive(d) a monthly annuity that
                includes/included duty availability pay in the calculation of salary.” (Emphasis in
                original.)
       Based on defendant’s alleged failure to include the duty availability allowance in the salary
       computation for all disabled officers, the complaint claimed that defendant had been
       systematically miscalculating their monthly disability benefits. The complaint asserted that, in
       addition to plaintiffs, hundreds of other Chicago police officers had been affected by this
       systematic miscalculation. Plaintiffs sought various relief, including allowing the lawsuit to
       proceed as a class action, damages in the form of the unpaid disability benefits, and an
       injunction enjoining defendant from excluding the duty availability allowance in future benefit
       calculations.
¶9          In response to plaintiffs’ complaint, defendant filed a combined motion to dismiss pursuant
       to section 2-619.1 of the Code of Civil Procedure (735 ILCS 5/2-619.1 (West 2018)). Initially,
       defendant noted that its board, not itself, was the proper party to be sued. Nevertheless, while
       tacitly acknowledging that plaintiffs had not been receiving the proper amount of disability
       benefits, defendant asserted that it calculated disability benefits based on salary information
       compiled and maintained by the City of Chicago (City). According to defendant, the City sent
       it “salary information that failed to include duty availability pay because of City management
       policies that require that CPD officers be in ‘pay status’ for at least 50% of the month in order
       to receive duty availability pay as part of their respective salaries.”
¶ 10        Regardless, defendant argued that plaintiffs had ample notice and opportunity to contest
       the calculations of their respective disability benefit awards but failed to file their complaint
       within the applicable five-year statute of limitations period and failed to initiate administrative
       review within 35 days of the notice of their disability benefit awards. Defendant noted that
       each plaintiff had waited between 9 and 20 years from the date they were notified of their duty
       disability awards to file their complaint and supported this assertion by attaching to its motion
       to dismiss correspondences sent to each plaintiff concerning their awards.
¶ 11        In those correspondences, defendant’s executive director informed them that they had been
       awarded a duty disability benefit of 75% of their monthly salary, provided their monthly salary
       at the time they filed for disability benefits, and listed their monthly benefit award based on
       those two figures. In each correspondence, defendant’s executive director stated that if they
       had any questions about their award, they should contact defendant’s office. Defendant’s
       executive director sent this correspondence to Johnson on August 14, 1998, to De Jesus on
       February 19, 1999, and to Kouzoukas on October 16, 2009. Additionally, prior to each plaintiff
       having his or her disability hearing before defendant’s board, they received a document
       detailing the calculation of his or her potential disability benefit award. Defendant also
       attached these records to its motion to dismiss.
¶ 12        In addition to defendant’s first two arguments in favor of dismissal, it raised a third and
       contended that the affirmative defense of laches barred plaintiffs’ lawsuit. In a fourth
       argument, defendant posited that plaintiffs’ lawsuit should be dismissed because it had no
       authority to establish a police officer’s salary, but rather calculated disability benefits based on
       the salary information provided from the City. Lastly, with respect to the class action
       component of plaintiffs’ lawsuit, defendant argued that their request to proceed as a class
       action should be denied because the action was proper for administrative review and the
       Administrative Review Law precluded class actions.

                                                    -4-
¶ 13       Ultimately, the circuit court granted defendant’s motion to dismiss, finding that, because
       plaintiffs did not timely initiate administrative review, their action was time-barred by the
       Administrative Review Law. As such, the court concluded it did not have jurisdiction to
       entertain plaintiffs’ claims and accordingly dismissed their complaint with prejudice. Plaintiffs
       unsuccessfully moved the court to reconsider and timely appealed.

¶ 14                                           II. ANALYSIS
¶ 15       Plaintiffs contend that the circuit court erred in granting defendant’s combined motion to
       dismiss. Under section 2-619.1 of the Code of Civil Procedure (id.), a defendant may bring a
       combined motion to dismiss, which allows the party to combine a section 2-615 motion to
       dismiss (id. § 2-615) with a section 2-619 motion to dismiss (id. § 2-619). Schloss v. Jumper,
       2014 IL App (4th) 121086, ¶ 15. A motion to dismiss brought under section 2-615 challenges
       the legal sufficiency of the complaint by alleging defects apparent on its face. In re Estate of
       Powell, 2014 IL 115997, ¶ 12. A dismissal is proper under section 2-615 only when “it is
       clearly apparent from the pleadings that no set of facts can be proven that would entitle the
       plaintiff to recover.” Id. In contrast, a motion to dismiss brought under section 2-619 admits
       the legal sufficiency of the complaint but asserts that certain external defects or defenses defeat
       the claims therein. Sandholm v. Kuecker, 2012 IL 111443, ¶ 55. Such defects and defenses
       include where “the court does not have jurisdiction of the subject matter of the action, provided
       the defect cannot be removed by a transfer of the case to a court having jurisdiction” or where
       “the action was not commenced within the time limited by law.” 735 ILCS 5/2-619(a)(1),
       (5) (West 2018). When analyzing a section 2-619 motion to dismiss, the court must determine
       whether the defendant’s supporting documents establish a defect or defense that defeats the
       plaintiff’s claims. In re Marriage of Lewin, 2018 IL App (3d) 170175, ¶ 12.
¶ 16       When reviewing either type of motion to dismiss, the circuit court is required to accept all
       well-pled facts in the complaint as true, as well as any reasonable inferences from those facts.
       In re Estate of Powell, 2014 IL 115997, ¶ 12; Sandholm, 2012 IL 111443, ¶ 55. As well, the
       pleadings must be viewed in the light most favorable to the nonmoving party. Doe v. Chicago
       Board of Education, 213 Ill. 2d 19, 23-24 (2004). We review both types of motions de novo.
       Lutkauskas v. Ricker, 2015 IL 117090, ¶ 29. Although we may affirm the circuit court’s
       dismissal on any basis supported by the record (Pranno Donkle v. Lind, 2018 IL App (1st)
       171915, ¶ 29), we begin with the circuit court’s sole basis for dismissal in the instant case,
       which was plaintiffs’ failure to timely initiate administrative review.
¶ 17       The Illinois Constitution allows review of administrative actions only “as provided by
       law.” Ill. Const. 1970, art. VI, § 9. When our legislature expressly provides that administrative
       actions may be reviewed in accordance with the Administrative Review Law, it becomes “the
       sole method of reviewing an agency decision.” Burge, 2014 IL 115635, ¶ 35. As such, when
       applicable, the Administrative Review Law eliminates all other statutory, equitable, and
       common law actions to review decisions of an administrative agency (Outcom, Inc. v. Illinois
       Department of Transportation, 233 Ill. 2d 324, 333 (2009)), which a local pension board is
       considered. Rutka v. Board of Trustees of the Cicero Police Pension Board, 405 Ill. App. 3d
       563, 566 (2010).
¶ 18       The Pension Code, as it relates to Chicago police officers, provides that the provisions of
       the Administrative Review Law apply and govern review of all “final administrative
       decisions” made by defendant’s board. 40 ILCS 5/5-228(a) (West 2018). An administrative

                                                    -5-
       decision is defined as “any decision, order or determination of any administrative agency
       rendered in a particular case, which affects the legal rights, duties or privileges of parties and
       which terminates the proceedings before the administrative agency.” 735 ILCS 5/3-101 (West
       2018). But the term does not
               “include rules, regulations, standards, or statements of policy of general application
               issued by an administrative agency to implement, interpret, or make specific the
               legislation enforced or administered by it unless such a rule, regulation, standard or
               statement of policy is involved in a proceeding before the agency and its applicability
               or validity is in issue in such proceeding.” Id.
¶ 19       Under the Administrative Review Law, every action to review a final administrative
       decision must be commenced by filing a complaint and issuing a summons within 35 days of
       the notice of that decision. Id. § 3-103. “An agency’s decision is final and binding if the agency
       took definitive action on the pending matter and the applicant was informed of the action
       taken.” Ray v. Beussink & Hickam, P.C., 2018 IL App (5th) 170274, ¶ 22. Where an
       administrative agency provides fair and adequate notice to a party about a decision, the 35-day
       clock for administrative review commences, regardless if the notice informs the party about
       the time limitation to exercise his or her administrative review rights. Grimm v. Calica, 2017
       IL 120105, ¶ 21. The failure to timely initiate administrative review when it is the sole method
       of review is jurisdictional and will bar the party from obtaining judicial review of an
       administrative decision. 735 ILCS 5/3-102 (West 2018); Rodriguez v. Sheriff’s Merit Comm’n,
       218 Ill. 2d 342, 350 (2006).
¶ 20       Plaintiffs acknowledge these bedrock principles of administrative review and concede they
       never initiated administrative review within 35 days of receiving notice of their disability
       benefit awards. However, they argue that, because defendant systematically miscalculated
       their disability benefits by failing to include the statutorily mandated duty disability
       allowances, their lawsuit challenges a rule, regulation, standard, or statement of policy of
       defendant, not administrative decisions. According to plaintiffs, because they are not
       challenging administrative decisions, the Administrative Review Law does not govern their
       claims and the 35-day clock to initiate administrative review is inapplicable. In making this
       argument, plaintiffs rely on Board of Education of the City of Chicago v. Board of Trustees of
       the Public Schools Teachers’ Pension & Retirement Fund of Chicago, 395 Ill. App. 3d 735
       (2009), Hooker v. Retirement Board of the Firemen’s Annuity & Benefit Fund, 2012 IL App
       (1st) 111625, and City of Countryside v. City of Countryside Police Pension Board of Trustees,
       2018 IL App (1st) 171029.
¶ 21       In Board of Education, 395 Ill. App. 3d at 737, a board of education alleged that a pension
       board was using a method of calculating pension benefits that violated the Pension Code and
       resulted in overgenerous benefits. An association representing the pensioners whose benefits
       could be diminished by an unfavorable result in the litigation intervened and argued that the
       board of education was barred from seeking relief because it had failed to timely initiate
       administrative review of the administrative decisions that awarded the pension benefits. Id.
       The appellate court concluded that, because the board of education raised an allegation that
       there had been a systematic miscalculation of pension benefits, its challenge was not to an
       administrative decision as “[a] systemic miscalculation falls outside the definition of an
       ‘administrative decision’ ” because it “is not a ‘decision, order or determination of any


                                                   -6-
       administrative agency rendered in a particular case,’ but a ‘rule[ ], regulation[ ], standard[ ], or
       statement[ ] of policy.’ ” Id. at 744 (quoting 735 ILCS 5/3-101 (West 2006)).
¶ 22       In reaching this conclusion, the appellate court went to great lengths to limit its application.
       Id. at 742. Most notably, the appellate court observed that, in other appellate decisions,
       “challenges to errors in calculating pensions were decisions subject to the requirements of the
       Administrative Review Law,” but those decisions “involved disputes between a pension board
       and a pensioner.” Id. In distinguishing those decisions from its case, the court noted that its
       dispute involved a board of education, which “was not a party to any of the underlying
       proceedings” and which would “not have an interest in and standing to seek the review of each
       individual case that comes before the pension board.” (Internal quotation marks omitted.) Id. at
       742-43. The appellate court also suggested that, when an individualized miscalculation is at
       issue, “a third party must seek review of the calculation decision within the 35-day period
       permitted in the Administrative Review Law.” Id. at 744.
¶ 23       Similarly, in City of Countryside, 2018 IL App (1st) 171029, ¶¶ 1, 77, a decision that relied
       heavily on Board of Education, the dispute involved a city—a nonparty to the original
       administrative decisions—challenging a pension board’s calculation of retired police officers’
       pension benefits. And because of this fact, the city was not required to timely initiate
       administrative review. Id. ¶ 79. Furthermore, just like in Board of Education, the appellate
       court remarked that the jurisdictional time limit of the Administrative Review Law was
       inapplicable because the dispute at issue was not “between a pensioner—someone who has
       applied to the pension board for specific relief—and the [pension] [b]oard itself.” Id. ¶ 76.
¶ 24       In Hooker, 2012 IL App (1st) 111625, ¶¶ 3, 4, 7-8, two widows of Chicago firefighters
       brought a lawsuit that contained a count they desired to bring as a class action. In that count,
       they sought a declaratory judgment that a pension board had failed to include duty availability
       pay in the calculation of their widows’ benefits based on an amendment to the Pension Code’s
       provisions related to Chicago firefighters. Id. ¶¶ 6-8. The pension board had refused to include
       the duty availability pay in the calculation of their widows’ benefits based on its reading of the
       Pension Code, specifically because their late husbands never actually received the duty
       availability pay when they were active duty firefighters. Id. ¶ 10. The circuit court denied the
       plaintiffs’ motion for class certification and granted the pension board’s motion for summary
       judgment, finding the amendment to the Pension Code did not require the pension board to
       include duty availability pay in the calculation of the widows’ benefits. Id.
¶ 25       On appeal, after reviewing the amendment to the Pension Code, the appellate court first
       determined that the duty availability pay had to be included in the calculation of the widows’
       benefits and the pension board incorrectly failed to do so. Id. ¶ 21. On the issue of the
       plaintiffs’ motion for class certification, the pension board argued that the circuit court could
       not have granted class certification because the Administrative Review Law did not permit
       class actions. Id. ¶ 23. In rejecting this argument, the appellate court adopted the reasoning of
       Board of Education that claims alleging systematic miscalculations do not constitute
       challenges to administrative decisions, but rather challenged rules, regulations, standards, or
       statements of policy. Id. ¶ 24. To this end, the appellate court found that, because the pension
       board had broadly refused to include the duty availability pay in the calculation of the widows’
       benefits, it had systematically miscalculated the amount owed to the putative class members.
       Id. ¶ 25. Therefore, the Administrative Review Law did not require the dismissal of the
       plaintiffs’ motion for class certification. Id. We briefly note that the Illinois Supreme Court

                                                    -7-
       ultimately reversed the appellate court on the class certification issue, but because it found that
       the widows’ benefits should not have included the duty availability pay; thus, the plaintiffs had
       failed to state a cause of action. Hooker, 2013 IL 114811, ¶ 24.
¶ 26        What can be gleaned from City of Countryside, Hooker, and Board of Education is that,
       when pension or disability benefits are at issue, a party may challenge a pension board’s action
       without timely initiating administrative review under two limited circumstances. The first
       circumstance is when the party challenging the miscalculations was not a party to the
       underlying administrative action, i.e., a city and not a pensioner, and the challenge is to a
       systematic miscalculation, not merely an individual miscalculation. See City of Countryside,
       2018 IL App (1st) 171029, ¶¶ 76-79; Board of Education, 395 Ill. App. 3d at 742-44. In fact,
       our supreme court has noted this principle under the context that “[p]reventing significant
       violations of the Pension Code and ensuring the fiscal integrity of the [pension] [f]und are
       important goals.” Burge, 2014 IL 115635, ¶ 38 (noting that “certain challenges to actions taken
       by a retirement board have been authorized both within the context of administrative review
       and without,” including as the “appellate court has recognized that, in certain circumstances, a
       governmental entity which was not a party before a pension board proceeding may contest a
       retirement board’s administrative decision when it would result in the diminution of a pension
       fund”).
¶ 27        Still, plaintiffs argue that City of Countryside and Board of Education stand for the
       proposition that systematic miscalculations are not litigated via the Administrative Review
       Law. However, that argument reads the two decisions far too broadly, especially in light of the
       appellate court in Board of Education expressly limiting the applicability of systematic
       miscalculation claims to litigation where the dispute involves a nonparty to the underlying
       administrative proceedings who would “not have an interest in and standing to seek the review
       of each individual case that comes before the pension board.” Board of Education, 395 Ill.
       App. 3d at 742-43. The second limited circumstance is where the party challenging the
       systematic miscalculations can point to a specific rule, regulation, standard, or statement of
       policy from the pension board itself. This was the case in Hooker, where the pension board
       broadly refused to include duty availability pay in the calculation of widows’ benefits based on
       its interpretation of an amendment to the Pension Code. Hooker, 2012 IL App (1st) 111625,
       ¶¶ 10, 17, 25.
¶ 28        In the present case, the dispute between plaintiffs and defendant are factually unlike the
       disputes at issue in City of Countryside, Hooker, and Board of Education. In contrast to City of
       Countryside and Board of Education, the present case is a dispute between pensioners and a
       pension board, where the pensioners clearly had interest in and standing to seek the review of
       their individual disability award before the pension board. And in contrast to Hooker, it is clear
       from plaintiffs’ complaint (and corroborated by assertions in defendant’s motion to dismiss)
       that defendant did not have a specific rule, regulation, standard, or policy of excluding duty
       availability allowances from the calculation of disability benefit awards. Rather, what is shown
       through plaintiffs’ complaint is that defendant relied on salary information from the City, in
       particular when the officer was removed from the City payroll and, as a result, the final
       paychecks of officers. And based on the salary information from the City, defendant calculated
       the disability benefit awards that resulted in some disabled officers receiving benefits that
       included the duty availability allowance and some not receiving it. Although plaintiffs posit
       that perhaps the City accounted for the duty availability allowance on a monthly basis and this


                                                    -8-
       accounting practice may have caused the monthly paycheck discrepancy at issue in this appeal,
       that does not change the fact that defendant was calculating an officer’s salary using the salary
       information provided by the City. Thus, it cannot be said that defendant itself had a specific
       rule, regulation, standard, or statement of policy to exclude the duty availability allowance as
       part of the disability benefit awards.
¶ 29       Although plaintiffs have filed a complaint under the theory of a systematic miscalculation
       by defendant, given that they are not a nonparty government entity and defendant had no
       specific rule, regulation, standard, or statement of policy to exclude the duty availability
       allowance as part of the disability benefit awards, plaintiffs may not escape the procedures set
       forth by the Administrative Review Law. And as long as the decisions of defendant’s board
       were final and plaintiffs received fair and adequate notice of the decisions, plaintiffs’ claims
       are time-barred.
¶ 30       Here, each plaintiff received a letter from defendant’s executive director, informing the
       plaintiffs that they were granted a duty disability award of 75% of their salary. Those letters
       further provided plaintiffs their specific salary at the time they filed for disability benefits and
       the resulting monthly disability benefit they were awarded. These determinations clearly
       affected plaintiffs’ legal rights with respect to their benefit awards and terminated the
       proceedings before defendant’s board. See Sharp v. Board of Trustees of the State Employees’
       Retirement System, 2014 IL App (4th) 130125, ¶ 17 (finding that a pension board’s approval of
       a monthly benefit “was a final administrative decision”). Based on this information, plaintiffs
       could have consulted their own salary records and determined whether the listed salary
       provided in the letter included the duty availability allowance or was simply mirroring their
       ordinary base pay.
¶ 31       For example, in Kouzoukas’s letter, defendant’s executive director informed her that she
       was awarded a 75% duty disability award based on her monthly salary at the time she filed for
       disability benefits of $5388.50. The letter further provided that, based on these two figures, her
       monthly disability award would be $4041.38. Kouzoukas could have consulted her own
       paycheck information and corroborated if $5388.50 was her salary at the time she filed for
       disability benefits and, based on this, determined if the duty availability allowance was
       included in her monthly disability award. De Jesus and Johnson’s letters from defendant’s
       executive director provided the same figures and opportunity for such verification. As such,
       the letters from defendant’s executive director to plaintiffs fairly and adequately informed
       them of their benefit awards. See Grimm, 2017 IL 120105, ¶ 21. Because “disputes between a
       pension board and a pensioner” are subject to the requirements of the Administrative Review
       Law (Board of Education, 395 Ill. App. 3d at 742), the 35-day clock to dispute the calculation
       of their benefit awards began when they received the letter. 735 ILCS 5/3-103 (West 2018). As
       plaintiffs did not initiate administrative review within 35 days of receiving notice of their
       benefit awards, the circuit court correctly found it was without jurisdiction to entertain the
       claims in their complaint and correctly granted defendant’s motion to dismiss. See Rodriguez,
       218 Ill. 2d at 350.

¶ 32                                     III. CONCLUSION
¶ 33      For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 34      Affirmed.

                                                    -9-